Case 1:20-cv-21994-KMW Document 6 Entered on FLSD Docket 06/17/2020 Page 1 of 8




  IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT
                            OF FLORIDA

                                   Case No. l:20-cv-21994-AHS

 FLORIDA FAIR HOUSING ALLIANCE,                                            FILED BY          r'c ( D.C.
 INC.
                                                                                   JUN 16 2020
                 Plaintiff,
                                                                                   ANGELA E. NOBLE
                                                                                  CLERK U.S. DIST. CT.
                 V.                                                               S.D. OF FLA. - W.P.B.


 TOP WELL. LLC dlb/a/PALM COURT APARTMENTS
 AT WELLINGTON


                 Defendant.


     DEFENDANTS' MOTION TO DISMISS COMPLAINT PURSUANT TO
    FEDERAL RULE OF CIVIL PROCEEDURE 12(b)(6) AND MOTION FOR
                        ATTORNEY'S FEES


                                            INTRODUCTION

        The Plaintiff in this matter, Florida Fair Housing Alliance, Inc., is a Florida not for profit

 corporation formed on February 13, 2020. Plaintiffs alleges that this corporation is a fair housing

 advocacy organization. Plaintiffs complaint asserts a single cause of action for disparate impact

 under the Fair Housing Act against Defendant. Plaintiff alleges the Defendant is the owner of an

 apartment complex in Wellington Florida. Plaintiff allegation are that its employee/agent "field

 tester" made a single cold called phone number 561-793-8500 and posed as a prospective tenant.

                                                  1
< '   Case 1:20-cv-21994-KMW Document 6 Entered on FLSD Docket 06/17/2020 Page 2 of 8




       Plaintiff alleges a woman who identified herself as Melissa answered. Plaintiff claims he asked

       Melissa if there was an apartment for rent and that she told him there was a two-bedroom unit

       available. Tester then told Melissa that he had a felony conviction and asked if his application

       would be denied. Plaintiff alleges Melissa told the field tester that it would and that was the end

       of the conversation. Plaintiff does not allege he told Melissa his name or that he was Hispanic.

       Plaintiff does not allege he asked Melissa who she worked for. Plaintiff does not allege he asked

       any questions about whose rule or regulation doesn't allow convicted felons. Plaintiff does not

       allege to have done any investigation to determine what percentage of units are rented to

       Hispanics and does not allege that there is a disparate percentage of Hispanics at the complex.

       Plaintiff does not allege to have done any investigation or to have even asked Melissa the reason

       for the "no felons" rule to know if there is a valid reason. With those incidents as the sum total

       of "investigation" done by the Plaintiff this suit was filed.

               Argument

               Plaintiff claim, as alleged in the pleadings, is based upon Plaintiffs presumption that if

       there exists any rule dealing with felons that rule automatically is a violation of the Fair Housing

       Act under the theory of disparate impact. Plaintiff assumes, based upon a 2014 HUD guidance

       report he cited that referred to statistics from another report that he has carried his burden of

       proof as required by 24 CFR § 100.500(c)(1 ). Plaintiff does not, anywhere in its pleadings, state

       that there is an actual disparate impact on the residents of the condominium project. Instead the

       Plaintiff wants the Court to assume that because the HUD report he referred to had referenced

       statistics that could result in disparate impact that disparate impact exists in all projects with rules

       about felons. Further, Plaintiff wants the Court to assume that a complex cannot have a valid

       reason for such rule. Paragraph 13 of plaintiffs complaint pleads:

                                                          2
     Case 1:20-cv-21994-KMW Document 6 Entered on FLSD Docket 06/17/2020 Page 3 of 8




                   The U.S. Department of Housing and Urban Development ("HUD") has found
           that "where a policy or practice that restricts access to housing on the basis of criminal
           background has a disparate impact on individuals of a particular race ... such policy or
           practice is unlawful under the Fair Housing Act if it is not necessary to serve a
           substantial, legitimate, nondiscriminatory interest of the housing provider.


      The plain language of this paragraph, 24 C.F.R. 100.500 (c) ... The Plaintiff, with respect to a

      claim brought under 42 U.S.C. 3613 (That is what Plaintiff brought this case under), has the

      burden of proving that the challenged practice caused or predictably will cause a discriminatory

      effect. Plaintiff has not even attempted to achieve that pleading requirement.

      Memorandum of law

             As will be set forth in greater detail below, Plaintiffs complaint fails to state a cause of

      action for unlawful discrimination based upon any class or characteristic protected by the Fair

      Housing Act. Similarly, the complaint fails to state a claim for unlawful disparate impact as the

      allegation concerning Plaintiff's single cold call encounter lack the requisite factual allegations

      to establish that alleged policy of not renting to convicted felons has a disparate impact on a

      protected class.


      1. Standards Governing Motions to Dismiss.

                Fed. R. Civ. Proc. 12(b)(6) vests a party with the right to move to dismiss a complaint

       "for failure to state a claim upon which relief can be granted." Dismissal for failure to state a

       claim is warranted if a cause of action does not contain specific factual matter, accepted as true,

       to state a claim that is plausible on its face and to suggest the required elements of the claim.

       Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Neitzke v. Williams, 490 U.S. 319, 326 (1989);

       Watts v. Florida Int 'l Univ., 495 F.3d 1289, 1296 (11th Cir. 2007); Hill v. White, 321 F.3d 1334,

       1335 (11th Cir. 2003). Factual allegations in a complaint need not be detailed but "must be
                                                    3

,I
           Case 1:20-cv-21994-KMW Document 6 Entered on FLSD Docket 06/17/2020 Page 4 of 8
      I:
      'I




             enough to raise a right to relief above the speculative level ... on the assumption that all the

             allegations in the complaint are true (even if doubtful in fact). Bell Atl. Corp. v. Twombly, 550

             U.S. 544,555 (2007 (citing Swierkiewicz v. SoremaN.A., 534 U.S. 506,508 n. I (2002)). Thus,

             a complaint, "requires more than labels and conclusions, and a formulaic recitation of the

             elements of a cause of action will not do," Twombly, 550 U.S. at 555; moreover, it must '"provide

             the defendant fair notice of what plaintiff1s'] claim[s]"' are, Charles H. Wesley Educ. Found.,

             Inc. v. Cox, 408 Fl.3d 1349, 1352 (11th Cir. 2005) (quoting United States v. Baxter Int'l, Inc.,

             345 F.3d 866,881 (11th Cir. 2003)).

            2. Plaintiff's one Count Complaint is for "Violation of the Fair Housing Act".

                   Plaintiffs complaint alleges violation by Defendant of the federal Fair Housing Act, 42

             U.S.C. 3601 et seq. Specifically, Plaintiff alleges that its employee/agent "tester", called phone

             number 561 793-8500 and talked to someone named Melissa. Plaintiff does not allege he asked

             Melissa who she worked for. Plaintiff assumes and alleges that Melissa is an agent for Top

             Well LLC which Plaintiff alleges has a d/b/a/ Palm Court Apartments at Wellington. Plaintiff

             alleges the cold call was to 'test the [Community] for unlawful discriminatory housing

             practices."

             Plaintiffs complaint alleges that it "has suffered, is continuing to suffer, and will in the future

             suffer irreparable loss and injury and a real and immediate threat of future discrimination by

             Plaintiff." Plaintiff does not allege that its agent, employee "tester" made Defendant aware of

             his race or national origin during the alleged phone call nor does Plaintiff allege that he was

             denied the apartment because of his race or national origin or for any other reason relating to a

             protected class under the Fair Housing Act.

                   a.      The pleading requirement for a valid cause of action for Disparate Impact.
                                                        4




  I
'I'
Case 1:20-cv-21994-KMW Document 6 Entered on FLSD Docket 06/17/2020 Page 5 of 8




       24 CFR § 100.500(c)(l) requires that the plaintiff, with respect to a claim brought under

  42 U.S.C. 3613, has the burden of proving that a challenged practice caused or predictably will

  cause a discriminatory effect. The Plaintiff has simply stated that the Defendant has a policy of

  not allowing convicted felons to rent in the complex. The Plaintiff has not plead, or even

  attempted to plead that the challenged practice caused, or predictably will cause a

  discriminatory effect. Instead, the Plaintiff referred to statements in a HUD report that cited

  statistical information which discussed the possibilities of certain actions having certain

  disparate impact under certain conditions. As plead, this case is directly on point with Carson v

  Hernandez: 2018 U.S. Dist. Lexis 185782 (July 26, 2018) citing Inclusive Cmtys. Project,

  Inc.135 S. Ct. 2507.

     In Inclusive Communities, the court held: "[A] disparate impact claim that relies on a
     statistical disparity must fail if the Plaintiff cannot point to a defendant's policy or
     policies causing the disparity. A robust causality requirement ensures that [r]acial
     imbalance does not, without more, establish a prima facie case of disparate impact"
     and thus protects the defendant from being held liable for racial disparities the did
     not create. Id At 2523 (quoted case omitted) Accordingly. "[A] plaintiff who fails to
     allege facts at the pleading state or produce statistical evidence demonstrating a
     causal connection cannot make out a prima facie case of disparate impact." Id at
     2523.
     In the case sub Judice. Plaintiff has not identified any specific policy or practice of
     defendants that caused a disparate impact on a protected group. He avers only
     generally that the "practice and policy" to deny housing from those released from
     prison and cites purported disparate impact on African Americans based on statistical
     data. Doc. 3 at 2; 7 at 2-3. Assuming arguendo, that Defendants had a policy of
     rejecting applicants with felony convictions, regardless of the age of the convictions,
     Plaintiff has wholly failed to demonstrate a "robust causal connection between the
     alleged policy or practice and the perceived adverse discriminatory effect. Inclusive
     Cttys., 135 S. Ct. at 2513, Certainly a policy of excluding convicted felons for
     tenancy did not cause the underlying disparity. Plaintiff cites, to-wit, the historical
     disproportion of African Americans convicted of felony offences in the United
     States. Doc. 3 at 3. In any event, such a policy is not "otherwise unjustified by a
     legitimate rational" Inclusive Cmtys, 135 S. Ct. at 2513, as it is obviously pe1tinent to
     maintaining a crime-free environment.


                                                 5
       4;.   Case 1:20-cv-21994-KMW Document 6 Entered on FLSD Docket 06/17/2020 Page 6 of 8




                     The only difference between Plaintiffs case and Carson v. Hernandez is that in Plaintiffs

               case there is no claim that there actually is a disparate number of Hispanics let alone that the

               policy caused the disparity. Even before the Supreme Court's decision in Inclusive

               Communities, however, the Eleventh Circuit had already held that at least some "relevant

               statistical showing" is the minimum required to support a disparate impact claim of

               discrimination under the Fair Housing Act. In Schwarz v. City of Treasure Island, 544 F.3d

               1201 (11 th Cir. 2008), an operator of halfway houses for recovering alcoholics (considered

               "disabled" under the Fair Housing Act) alleged that a city's zoning ordinance had a disparate

               impact on the protected class of people with disabilities. The operator's claim failed and was

               dismissed, however, because he provided no comparative data to support a prima facie case of

               disparate impact. The Schwarz plaintiff failed to provide "an adequate statistical foundation for

               a disparate impact claim because he presented no comparative data at all," relying instead on a

               "bald assumption" that the ordinance's effect on the halfway houses would have a disparate

               impact on recovering alcoholics. Id. at 1217-18.

                     Under Inclusive Communities, therefore, a prima facie case of disparate impact

               discrimination will fail unless it demonstrates both relevant statistical disparity (evidence

               comparing members of the protected class affected by the challenged policy with non-members

               affected by the challenged policy), and also a plausible showing of "robust causality" between

               the challenged policy and that statistical disparity. Inclusive Communities at 2522-2523.

               Succinctly, a "plaintiff who fails to allege facts at the pleading stage or produce statistical

               evidence demonstrating a causal connection cannot make out a prima facie case of disparate

               impact." Id.; see also Oviedo Town Center 11, L.L.L.P. v. City of Oviedo, Florida, 759

               Fed.Appx. 828 (1 Cir. 2018) (granting defendants' 12(b)(6) motion to dismiss complaint

               discrimination under the Fair Housing Act).

                                                              6

,:1·
;1
          Case 1:20-cv-21994-KMW Document 6 Entered on FLSD Docket 06/17/2020 Page 7 of 8




                  The Defendant in this matter, is entitled to have its Motion to Dismiss under F.R.C.P.

            Rule 12(b)(6) for failure to state a claim upon which relief can be granted. Dismissal for failure

            to state a claim is warranted if a cause of action does not contain specific factual matter,

            accepted as true, to state a claim that is plausible on its face and to suggest the required elements

            of the claim." Ashcroft v. Iqbal. Plaintiff has not met the pleading requirements of 24

            C.F .R. §100.500(c)(1 ). Plaintiff failed to meet the burden of proving that the challenged practice

            caused or predictably will cause a discriminatory effect to a protected class.

            Defendant requests that this court retain jurisdiction to determine and grant Defendant

            attorney's fees as applicable under 42 U.S.C. 3613(c)(2) which allows the court, in its

            discretion to allow the prevailing party a reasonable attorney's fee and costs.

           As Plaintiffs complaint fails to meet even the prima facie element of a disparate impact case

           (identifying an operative policy allegedly causing a discriminatory effect), the Defendants

           Motion to Dismiss the under Rule 12(b)( 6) should be Granted and Defendants Motion for

           Attorney's fees under 42 U.S.C.S. (c)(2) should be Granted.




                  Respectfully submitted this 9TH Day of June 16th day of June 2020.

                                                                   Thomas F. ~ P.A.
                                                                       _,,, .A~::--·-----
                                                                    -··-·--:;;:~--
                                                                   IsPfhomas F Ryan
                                                                   Florida Bar Number 293180
                                                                   636 U.S. 1 Suite 110
                                                                   North Palm Beach, Florida 33408
                                                                   Phone 561 723 5725
 ,,                                                                Fax
 :,
,'I

,(I
     '1                                                            Email ryant1aw@aol.com
 ,,"I•                                                             Attorney for Top Well LLC



                                                             7
·i


I!
"'   .   '\   .Case 1:20-cv-21994-KMW        Document 6 Entered on FLSD Docket 06/17/2020 Page 8 of 8




                                                  CERTIFICATE OF SERVICE

                         I hereby certify that on this 16th day of June 9, 2020, I presented the foregoing.to the

                 Clerk of Court for filing for electronic filing I will e-mail a          copy of the foregoing

                 to.jibrael@jibraellaw.com. an:dtom@jibraeiiaw.com. as I am awaiting clearance from

                 cm/ecf and uploading to the Court's electronic portal system, at which time all parties registered

                 to receive notice electronically received electronic service of the foregoing.




                                                               8
